 


110 HRES 1235 EH: Expressing support for the designation of National D-Day Remembrance Day, and recognizing the spirit, courage, and sacrifice of the men and women who fought and won World War II.
U.S. House of Representatives
2008-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1235 
In the House of Representatives, U. S., 
 
June 11, 2008 
 
RESOLUTION 
Expressing support for the designation of National D-Day Remembrance Day, and recognizing the spirit, courage, and sacrifice of the men and women who fought and won World War II. 
 
 
Whereas June 6, 2008, marks the 64th anniversary of D-Day, the day of the beginning of the Allied assault against the Axis forces at Normandy, France, during World War II;  
Whereas the D-Day assault, codenamed Operation Overlord, was the most extensive amphibious invasion ever to occur, and involved 5,000 ships, over 11,000 sorties of Allied aircraft, and 150,000 American, British, and Canadian troops on the first day of the operation;  
Whereas the D-Day assault was among the most important events of World War II, as the success of the Allied landings in Normandy provided the foothold for the liberation of France and the eventual Allied advancement into Germany, leading ultimately to the Allied victory in Europe;  
Whereas the brave men and women of our armed services who participated in the D-Day assault forever changed the course of history by starting the liberation of occupied Europe from Nazi Germany;  
Whereas 5 separate beaches were assaulted, with American forces under the command of Lieutenant General Omar Bradley attacking Omaha and Utah beaches, and British and Canadian forces under the command of General Miles Dempsey attacking Gold, Juno, and Sword beaches;  
Whereas according to General Dwight D. Eisenhower, American troops would accept nothing less than full victory;  
Whereas American troops displayed tremendous heroism, dedication, and strength in storming the beaches of Normandy against a heavily fortified enemy;  
Whereas American troops suffered significant losses during the assault, including over 6,500 casualties;  
Whereas June 6, 1944, is one of the most significant dates in the history of the United States;  
Whereas the National D-Day Museum was dedicated on June 6, 2000, in New Orleans, Louisiana;  
Whereas Congress designated the museum as America’s National World War II Museum in 2003;  
Whereas the museum has welcomed 1,800,000 visitors since its opening, and currently sees an average of 17,000 visitors a month;  
Whereas the National World War II Museum is the only museum in the United States that exists for the exclusive purpose of interpreting the American experience during World War II on both the homefront and battlefront and, in doing so, covers all the branches of the Armed Forces and the Merchant Marines;  
Whereas the museum interprets the American experience during World War II, celebrates the American spirit, recognizes the teamwork, optimism, courage, and sacrifice of the men and women who won World War II, and promotes the exploration and expression of these values by future generations; and  
Whereas it would be appropriate to designate June 6, 2008, as National D-Day Remembrance Day: Now, therefore, be it  
 
That the House of Representatives supports the designation of National D-Day Remembrance Day, recognizes and honors the veterans who served on D-Day, and thanks them for their spirit, courage, and sacrifice.  
 
Lorraine C. Miller,Clerk. 
